EXHIBIT 10.3


 


THE ALLSTATE CORPORATION

2009 EQUITY INCENTIVE PLAN

OPTION AWARD AGREEMENT

 

[Addressee]

 

In accordance with the terms of The Allstate Corporation 2009 Equity Incentive
Plan (the “Plan”), pursuant to action of the Compensation and Succession
Committee of the Board of Directors, The Allstate Corporation (the “Company”)
hereby grants to you (the “Participant”), subject to the terms and conditions
set forth in this Option Award Agreement (including Annex A hereto and all
documents incorporated herein by reference) the right and option (the “Option”)
to purchase from the Company the number of shares of its common stock, par value
$.01 per share, set forth below:

 

Type of Option Granted:

 

Nonqualified

 

 

 

Number of Shares to

 

 

which Option Pertains:

 

[                  ]

 

 

 

Date of Grant:

 

[                  ]

 

 

 

Option Exercise Price:

 

$                  , which is the Fair Market Value on the Date of Grant

 

 

 

Vesting:

 

[                                                                                              ]

 

 

(subject to Sections 2 and 4 of Annex A)]

 

 

 

Expiration Date:

 

Close of business on [                  ]

 

 

 

Exercise Period:

 

Date of Vesting through Expiration Date (subject to Section 2 of Annex A)

 

THIS OPTION IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS OPTION AWARD AGREEMENT
AND THE PLAN.

 

Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this Option Award Agreement.

 

All terms, provisions and conditions applicable to the Option Award Agreement
set forth in the Plan and not set forth herein are hereby incorporated by
reference.  To the extent any provision hereof is inconsistent with a provision
of the Plan, the provision of the Plan will govern.  By accepting this Award,
the Participant hereby acknowledges the receipt of a copy of this Option Award
Agreement including Annex A and a copy of the Prospectus and agrees to be bound
by all the terms and provisions hereof and thereto.

 

 

 

Thomas J. Wilson

 

Chairman, President and Chief Executive Officer

 

THE ALLSTATE CORPORATION

 

--------------------------------------------------------------------------------


 

Attachment:       Annex A

 

--------------------------------------------------------------------------------


 

ANNEX A

 

TO

 

THE ALLSTATE CORPORATION

2009 EQUITY INCENTIVE PLAN

OPTION AWARD AGREEMENT

 

Further Terms and Conditions of Award.  It is understood and agreed that the
Award of the Option evidenced by this Option Award Agreement to which this is
annexed is subject to the following additional terms and conditions:

 

1.             Exercise of Option.  To the extent vested and subject to
Section 2 below, the Option may be exercised in whole or in part from time to
time by delivery of written notice (or other method acceptable to the Company)
of exercise and payment to Stock Option Record Office, The Allstate Corporation,
2775 Sanders Road, Ste F5, Northbrook, Illinois  60062, unless the Company
advises the Participant to send the notice and payment to a different address or
a designated representative. Such notice and payment must be received not later
than the Expiration Date, specifying the number of shares of Stock to be
purchased.  The minimum number of Shares to be purchased in a partial exercise
shall be the lesser of 25 shares and the number of shares remaining unexercised
under this Award.  In the event that the Expiration Date falls on a day that is
not a regular business day at the Company’s executive offices in Northbrook,
Illinois, such written notice must be delivered no later than the next regular
business day following the Expiration Date.

 

The Option Exercise Price shall be payable:  (a) in cash or its equivalent,
(b) by tendering previously acquired Stock (owned for at least six months)
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Exercise Price, (c) by broker-assisted cashless exercise, (d) by share
withholding or (e) by a combination of (a), (b), (c) and/or (d).

 

With respect to tax withholding required upon exercise of the Option, the
Participant may elect to satisfy such withholding requirements in whole or in
part, by having Stock with a Fair Market Value equal to the minimum statutory
total tax which could be imposed on the transaction withheld from the shares due
upon Option exercise.

 

2.             Termination of Employment.  Except as otherwise specifically
provided in Section 4 below upon the Participant’s Termination of Employment,
the following provisions shall apply:

 

(i)            if the Participant’s Termination of Employment is on account of
death or Disability, then the Option, to the extent not vested, shall vest, and
the Option may be exercised, in whole or in part, by the Participant (or his
personal representative, estate or transferee, as the case may be) at any time
on or before the earlier to occur of (x) the Expiration Date of the Option and
(y) the second anniversary of the date of such Termination of Employment;

 

(ii)           if the Participant’s Termination of Employment is on account of
Retirement at the Normal Retirement Date or Health Retirement Date, the Option
to the extent it is not vested, shall continue to vest in accordance with its
terms, and when vested, may be exercised, in whole or in part, by the
Participant at any time on or before the earlier to occur of (v) the Expiration
Date of the Option and (w) the fifth anniversary of the date of such Termination
of Employment; provided, however, if the Participant dies after such Termination
of Employment, then the Option, to the extent not vested, shall vest, and the
Option may be exercised, in whole or in part, by the Participant’s personal
representative, estate or

 

--------------------------------------------------------------------------------


 

transferee, as the case may be at any time on or before the earlier to occur of
(x) the Expiration Date of the Option; (y) the second anniversary of the date of
death; and (z) the fifth anniversary of the date of such Termination of
Employment;

 

(iii)          if the Participant’s Termination of Employment is on account of
Retirement at the Early Retirement Date, any portion of the Option that is not
vested shall be forfeited, and the Option, to the extent it is vested on the
date of Termination of Employment, may be exercised, in whole or in part, by the
Participant at any time on or before the earlier to occur of (x) the Expiration
Date of the Option and (y) the fifth anniversary of the date of such Termination
of Employment;

 

(iv)          if the Participant’s Termination of Employment is for any other
reason, any portion of the Option that is not vested shall be forfeited, and the
Option, to the extent it is vested on the date of Termination of Employment, may
be exercised, in whole or in part, by the Participant at any time on or before
the earlier to occur of (x) the Expiration Date of the Option and (y) three
months after the date of such Termination of Employment; and

 

(v)           if (A) the Participant’s Termination of Employment is for any
reason other than death, Disability, Normal Retirement, or Health Retirement and
(B) the Participant dies after such Termination of Employment but before the
date the Option must be exercised as set forth in subsections (iii) and
(iv) above, any portion of the Option that is not vested shall be forfeited and
the Option, to the extent it is vested on the date of the Participant’s death,
may be exercised, in whole or in part, by the Participant’s personal
representative, estate or transferee, as the case may be, at any time on or
before the earliest to occur of (x) the Expiration Date of the Option, (y) the
second anniversary of the date of death and (z) the applicable anniversary of
the Termination of Employment as set forth in subsections (iii) through
(iv) above.

 

3.             Transferability of Options. Except as set forth in this
Section 3, the Option shall be exercisable during the Participant’s lifetime
only by the Participant, and may not be assigned or transferred other than by
will or the laws of descent and distribution.  The Option, to the extent vested,
may be transferred by the Participant during his lifetime to any “Family
Member.”  A transfer of the Option pursuant to this Section 3 may only be
effected by the Company at the written request of a Participant and shall be
effective only when recorded in the Company’s record of outstanding Options.
Such transferred Option may not be subsequently transferred by the transferee
except by will or the laws of descent and distribution.  A transferred Option
shall continue to be governed by and subject to the terms and limitations of the
Plan and this Option Award Agreement, and the transferee shall be entitled to
the same rights as the Participant, as if no transfer had taken place.  In no
event shall an Option be transferred for consideration.

 

4.             Change of Control.  Except as otherwise specifically provided in
a written agreement with the Company to which the Participant is a party, the
Option, to the extent not vested, shall vest on the date of a Change of Control,
as defined in Section 8, and the Option may be exercised in whole or in part,
subject to the time periods for exercise set forth in Section 2 of this Annex A.

 

5.             Ratification of Actions.  By accepting the Award or other benefit
under the Plan, the Participant and each person claiming under or through him
shall be conclusively deemed to have indicated the Participant’s acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
the Company, the Board or the Compensation and Succession Committee.

 

--------------------------------------------------------------------------------


 

6.             Notices.  Any notice hereunder to the Company shall be addressed
to its Stock Option Record Office and any notice hereunder to the Participant
shall be addressed to him at the address specified on this Option Award
Agreement, subject to the right of either party to designate at any time
hereafter in writing some other address.

 

7.             Governing Law and Severability.  To the extent not preempted by
Federal law, this Option Award Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law provisions.  In the event any provision of the Option Award Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Option Award Agreement, and this
Option Award Agreement shall be construed and enforced as if the illegal or
invalid provision had not been included.

 

8.             Definitions.  In addition to the following definitions,
capitalized terms not otherwise defined herein shall have the meanings given
them in the Plan.

 

“Board Turnover” — see clause (c) of the definition of “Change of Control.”

 

“Change of Control” means, except as otherwise provided at the end of this
definition, the occurrence of any one or more of the following(1):

 

(a)           (Voting Power)  any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person or Persons, ownership of
stock of the Company possessing 30% or more of the combined voting power of all
Voting Securities of the Company (such a Person or group that is not a Similarly
Owned Company (as defined below), a “More than 30% Owner”), except that no
Change of Control shall be deemed to have occurred solely by reason of such
ownership by a corporation with respect to which both more than 70% of the
common stock of such corporation and Voting Securities representing more than
70% of the combined voting power of the Voting Securities of such corporation
are then owned, directly or indirectly, by the Persons who were the direct or
indirect owners of the common stock and Voting Securities of the Company
immediately before such acquisition in substantially the same proportions as
their ownership, immediately before such acquisition, of the common stock and
Voting Securities of the Company, as the case may be (a “Similarly Owned
Company”); or

 

(b) (Majority Ownership) any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires ownership of more than 50% of the voting power of all
Voting Securities of the Company or of the total fair market value of the stock
of the Company (such a Person or group that is not a Similarly Owned Company, a
“Majority Owner”), except that no Change of Control shall be deemed to have
occurred solely by reason of such ownership by a Similarly Owned Company; or

 

--------------------------------------------------------------------------------

(1)   The highlighted language conforms with Section 409A of the Internal
Revenue Code.  Provisions pertaining to the former definition of change of
control have been omitted from this draft.

 

--------------------------------------------------------------------------------


 

(c)  (Board Composition) a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election (“Board Turnover”); or

 

(d)  (Reorganization) the consummation of a merger, reorganization,
consolidation, or similar transaction, or of a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of the
Company, or a plan of liquidation of the Company (any of the foregoing, a
“Reorganization Transaction”) that, does not qualify as an Exempt Reorganization
Transaction.

 

Notwithstanding anything contained herein to the contrary:  (i) no transaction
or event shall constitute a Change of Control for purposes of this Agreement
unless the transaction or event constituting the Change of Control also
constitutes a change in the ownership of a corporation (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)), a change in effective control of a
corporation (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a
change in the ownership of a substantial portion of the assets of a corporation
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)); and (ii) no
sale or disposition of one or more Subsidiaries (“Sale Subsidiary”) or the
assets thereof shall constitute a Change of Control for purposes of this
Agreement if the investments in and advances by the Company and its Subsidiaries
(other than the Sale Subsidiaries) to such Sale Subsidiary as of immediately
prior to the sale or disposition determined in accordance with Generally
Accepted Accounting Principles (“GAAP”) (but after intercompany eliminations and
net of the effect of intercompany reinsurance) are less than 51% of the
Consolidated Total Shareholders’ Equity of the Company as of immediately prior
to the sale or disposition.  Consolidated Total Shareholders’ Equity means, at
any date, the total shareholders’ equity of the Company and its Subsidiaries at
such date, as reported in the consolidated financial statements prepared in
accordance with GAAP.

 

“Exempt Reorganization Transaction” means a Reorganization Transaction that
fails to result in (a) any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)) becoming a More than 30% Owner or a
Majority Owner, (b) Board Turnover, or (c) a sale or disposition to any Person
or group (as such term is defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)) of the assets of the Company that have a total
Gross Fair Market Value equal to at least forty percent (40%) of the total Gross
Fair Market Value of all of the assets of the Company immediately before such
transaction.

 

“Gross Fair Market Value” means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

“Majority Owner” – see clause (b) of the definition of “Change of Control.”

 

“More than 30% Owner” – see clause (a) of the definition of “Change of Control.”

 

“Reorganization Transaction” – see clause (d) of the definition of “Change of
Control.”

 

“Similarly Owned Company” – see clause (a) of the definition of “Change of
Control.”

 

“Voting Securities” of a corporation means securities of such corporation that
are entitled to vote generally in the election of directors of such corporation.

 

--------------------------------------------------------------------------------